Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/27/2021.  Claims 1-23 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 4/29/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Claim Rejections
3.	The previous rejections of the claims are withdrawn in response to amended claims filed on 7/27/2021.

Rejoinder of Claims
4.	Claims 1-7, 11-12, 18-19, 21-23 are allowable.  Claims 8-10, 13-17, and 20 previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations of an allowable claims 1 and 19. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Sub-species I-IV as set forth in the Office action mailed on 12/23/2020, is hereby withdrawn and claims 8-10, 13-17, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	Claims 1-23 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 18-19, 21-23 are directed towards a method, apparatus, and non-transitory CRM that include/perform the operations of at least “acquiring a first image obtained by imaging an object space through a first pupil in an optical system, and a second image obtained by imaging the object space through a second pupil different from the first pupil in the optical system; and generating a blur reshaped image in which a blur caused by a defocus is reshaped, as an output of a neural network, by inputting the first image and the second image to the neural network.”
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those newly cited in conjunction with the instant Office action fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 18-19, 21-23 are allowed.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO